IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-51135
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS DANIEL CEBREROS-VALLES,

                                          Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-225-ALL-DB
                         - - - - - - - - - -
                            June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Luis Daniel Cebreros-Valles appeals from his conviction for

illegal reentry following removal in violation of 8 U.S.C.

§ 1326.   Cebreros argues that his prior removal proceedings

violated his right to due process, thus a showing of prejudice

should not be required to invalidate a subsequent prosecution

under § 1326.   He concedes that the issues raised in this appeal

are foreclosed by our decision in United States v. Benitez-

Villafuerte, 186 F.3d 651, 656-60 (5th Cir. 1999), cert. denied,

120 S. Ct. 838 (2000).   The decision of the district court is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 99-51135
                 -2-

AFFIRMED.